DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply filed 1/5/2021. 
Claims 1, 2, 5, 7-10 are pending. Claims 8-10 are withdrawing. 
Previous rejections under 35 USC 112 are withdrawn. Previous rejections under 35 USC 103 are maintained. 
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant argues there is no reasonable expectation of success when combining the references to select a catalyst in accordance with Lopez and Inooka in the process of Van Wees because a catalytic process is complicated, dependent on a particular catalyst, its preparation, reactor, and conditions, and not always predictable.
Applicant’s argument has been considered but is not persuasive. Van Wees teaches the claimed slurry hydrocracking method using any particulate hydrocracking catalyst. While the results will depend on the specific feed, catalyst, and conditions selected, one reading Van Wees would be motivated to select a known particulate hydrocracking catalyst having e.g. Mo and Fe in the size range taught in Van Wees with a reasonable expectation of success. 
Claim Rejection - 35 USC 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 5 and 7 depend from canceled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of examination below, claims 5 and 7 are presumed to depend from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wees (US 2015/0376513) in view of Lopez (US 5,094,991) and Inooka (US 4,525,267).
With respect to claims 1, 2 and 7, Van Wees teaches a method for upgrading a heavy hydrocarbon feed such as residual oil, gas oil or vacuum gas oil using slurry hydrocracking, separation, and hydrotreating (0007; figure; 0015-0023; 0003-0005; 0016). The feed, catalyst and hydrogen are heated, pressurized and passed to a slurry reactor 20 for hydrocracking; the effluent 25 is subject to separation in a first high pressure separator 30 to produce a vapor fraction 33 and a liquid fraction (figure; 0022-0024). The vapor is subject to cooling 40 followed by a second separation step 50 to remove any remaining heavy compounds (0023-0025). The vapor effluent 53 is passed to a fixed bed reactor 60 for hydrotreating (0026-0027). With respect to the slurry reactor, an exemplary reactor pressure in the slurry hydrocracking reactor may be from about 3 megapascals (MPa) to about 24 MPa (0020). This pressure range encompasses the claimed range. The hydrocracking reaction occurs in the presence of a catalyst and at a temperature of 400-500C (0020), i.e. thermal and catalytic cracking. Exemplary slurry catalysts include those having a mean particle size from 2 to 100 microns (0018), which overlaps the claimed range. The catalyst may include iron as well as other metals including molybdenum or 
Van Wees teaches using any known slurry cracking catalyst and teaches wherein the catalyst may include molybdenum and iron. Van Wees is silent regarding the ratio of an amount of iron and molybdenum in the catalyst is 1:150 to 1:200 and wherein the catalyst is prepared by spray granulation; and regarding the sulfur additives.

Lopez teaches a slurry catalyst for hydrocracking heavy hydrocarbons (col. 1, lines 15+) prepared from a solution of ammonium molybdate, a sulfiding agent (i.e. additive), and optionally a promoter metal such as iron (col. 2, line 25+; col. 6, line 57+). The weight ratio of Group VIII (which includes iron) and Group VIB is 0.001-0.75 (col. 6, lines 57+), which may be converted to molar ratio and overlaps the claimed range. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to look to Lopez in selecting the ratio of iron to molybdenum given both Lopez and Van Wees teaches slurry cracking heavy hydrocarbons with catalyst containing Mo and Iron. 
Inooka discloses processes for producing fine particulate catalysts. Inooka lists a number of ordinary methods for the production of fine particulate catalyst including impregnation, wet or dry type pulverization of coarse catalysts into finer particle sizes, or producing a fine particulate catalyst by subjecting a solution or dispersion to a spray-drying treatment to obtain fine powder (col. 8, lines 4-22). Van Wees teaches using particulate hydrocracking catalyst and Inooka teaches methods for producing particulate catalysts. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Mo-Fe containing catalyst using one of the known techniques for particulate catalyst disclosed in Inooka, including spray granulation. 
Further, Inook, like Van Wees, teaches that hydroprocessing reactions which take place in the presence of sulfur releases hydrogen sulfide and “the increase in partial pressure of 
With respect to claim 5, it is expected the ammonium molybdate solution would fall within a range overlapping that claimed because the molar ratio of iron to molybdenum falls within an overlapping range.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDI M DOYLE/Examiner, Art Unit 1771      
                                                                                                                                                                                                  
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771